          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-55-DPM

NATASHA KAYJA, Officer,                              DEFENDANT
Jonesboro Police Department


                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                    D .P. Marshall (r.
                                    United States District Judge
